 

AO 246 (Rev, 07/10) Application to Proceed in District Court Without Prepaying Fees or Costs (Short Form)

UNITED STATES DISTRICT COURT

for the

Novvhem Wess of New york

a righ o- Ca 2. )
I, Plaintiff/Petitioner,
Aa len be

«)
/ ) Civil Action No. /'s/ 92vV10 72. (Um cre)
~~ Defendant/R fault

   

ond

APPLICATION TO PROCEED IN DISTRICT COURT WITHOUT PREPAYING FEES OR COSTS
(Short Form)

Tam a plaintiff or petitioner in this case and declare that I am unable to pay the costs of these proceedings and
that I am entitled to the relief requested.

In support of this application, I answer the following questions under penalty of perjury:

1, [fincarcerated. 1am being held at: __
If employed there, or have an account in the institution, I have attached to this document a statement certified by th the
appropmiate institutional officer showing all receipts, expenditures, and balances during the last six months for any
institutional account in my name. I am also submitting a similar statement from any other institution where I was
incarcerated during the last six months.

 

2, Ifnot incarcerated. If lam employed, my employer’s name and address are:

Cpe Joint peceme SS | )

My gross pay or wages are: $ ___, and my take-home pay or wagesare: $ per

(specify pay period)

3. Other Income. In the past 12 months, I have received income from the following sources (check ail that apply):

(a) Business, profession, or other self-employment ofxes No
(b) Rent payments, interest, or dividends Yes wre
(c) Pension, annuity, or life insurance payments iy es No _-
(d) Disability, or worker’s compensation payments Yes oye
(e) Gifts, or inheritances O Yes No
(f} Any other sources O Yes O No

Ifyou answered “Yes” to any question above, describe below or on separate pages each source of money and
state the amount that you received and what you expect to receive in the future.
 

AO 240 (Rev. 07/10} Apptication to Proceed in District Court Without Prepaying Fees or Costs (Short Form)
ws

ount rE mo Bey ne I have in cash or ina ghec saccount: $
A Pla rd E Mall amounrok Bele Poul Fes AC Crom Ter VEBOK/ Wyre,
al instrument or.

Min Ta EE wa on stock, bond, security, trust, jewelry, art work, or otNer financi
thing of value that I own, including any item of value held in som r else’s name (describe the property and its approximate ton

value) la ind fe owns Sanal [ie H Such “ape
P hooks clot and ry cule ine) hath sniches

of Ya jainbfiS are Flaps pe pte cg Ad Lisson

_ Any Lam ansportation, oe 7 i nom or other (Den bes monthly comer and prove

the amount of the monthly expense): oreo Ne lL) Y/4) Less Veh

Ss
hanty rz, Pith co fesdeoh nv
yy) i Plain Hfes Cuno Pmrir EBS nay: .
ay prinih Opp MeeTay 77,Sc, Expen be S

7, Names (or, ifunder 18, initials only) of all persons who are dependent on me for support, my relationship
with each person, and how much J contribute to their support:

wo

8. Any debts or financial obligations (describe the amounts Ce and to whom they are payable):

porn AFFouss§ at Leas r ¥ 6000 in) dnt be
(reed te “Nelppet”

Deciaration: 1 declare under penalty of perjury that the above information is true and understand that a false
statement may result in a dismissal of my claims.
cae [14 Sy
Applicant's signature 5

ay
7 tae leper

 
